Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 22 April 2022 are acknowledged.
	Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, and 124-134 are currently pending.  Claims 3, 5-57, 61, 64-65, 68-79, 81-106, 109, and 111-123 are cancelled.  Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, and 110 are amended. Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, and 124-134  are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
	
Withdrawn Rejections
4.	Applicants’ arguments, filed 22 April 2022, with respect to the 35 U.S.C. 103 Rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejections of Bellinger in view of Sonobe and Nangia have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made in view of Bellinger and Nangia.  

New Rejections
Claim Rejections – 35 U.S.C. 112(a) Rejections
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, 124-125, and 127-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7.	Claim 1 recites “wherein the release rate-modulating polymer film is configured such that the release of adamantane-class drug or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of adamantane-class drug or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour”.  Applicants’ argued that Eudragit does not achieve the claimed release profile.  However, Eudragit meets the limitation of “release rate modulating polymer film comprises one or more polyester materials”. Based on the data provided, the claims lack sufficient written structure for the claimed function since not all polyesters achieve the release profile.  Independent claims 58-60, 62-63, 66-67, 80, 107, 108, and 110 are included in this rejection for the same deficiencies regarding lacking sufficient structure for the claimed function.  

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, 124-132, and 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (WO2015/191920) in view of Nangia et al. (U.S. Patent Application Publication No. 2010/0316712).
Regarding instant claims 1, 4, 60, 62, 63, 66-67, 108 and 110, Bellinger et al. teach a central elastic polymeric component coupled to between three and eight loadable polymeric components, each loadable polymeric component projecting radially from the central elastic polymer component to form a star-like shape.  See page 10, lines 14-32. The active substance, such as memantine, is entrapped within the polymeric matrix.  See page 37, lines 18-27 and page 38, lines 1-17. The active substance is configured to be released from the loadable polymeric components.  See page 37, lines 4-17. The residence structure has a particular configuration such as a multi-armed star in a relaxed state (uncompacted).  The residence structure may be folded from the relaxed stated into a second compressed configuration (compacted).  See page 16-lines 32-33 and page 17, lines 1-2.  Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Regarding instant claim 80 which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding instant claim 2, Bellinger et al. teach a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The linker may be configured to degrade such that the residence structure breaks apart and is released from the location internally of the subject after a predetermined amount of time or when exposed to a select set of conditions.  See page 16, lines 8-31.  
	Regarding instant claims 58-59, 97, and 107, Bellinger et al. teach a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The structure comprises a loadable polymeric component, i.e., carrier polymer and active ingredient.  See claim 7.  Active agents include memantine.  See page 38, lines 1-17. Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since Bellinger et al. teach a carrier polymer and adamantane-class drug, as instantly claimed, it should function in the same manner. 
	Regarding instant claim 109, Bellinger et al. teach a central elastic polymeric component coupled to between three and eight loadable polymeric components, each loadable polymeric component projecting radially from the central elastic polymer component to form a star-like shape.  See page 10, lines 14-32. The active substance, such as memantine, is entrapped within the polymeric matrix.  See page 37, lines 18-27 and page 38, lines 1-17. The active substance is configured to be released from the loadable polymeric components.  See page 37, lines 4-17. Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Bellinger et al. teach the addition of vitamin C, a commonly known antioxidant.  See page 38, lines 1-17. 
	Bellinger et al. teach the addition of excipients and polycaprolactone.  See page 10, lines 14-32. 
	 Bellinger et al. do not teach a release rate modulating polymer film.
	Nangia et al. teach drug dosage forms with increased gastric residence time with a bioadhesive polymeric coating applied to the drug eluting device.  See paragraph [0709].  Bioadhesive polymer layers include thermoplastic polymer polyesters such as polycaprolactone, Eudragits, and cellulose compounds.  The bioadhesive layer may also include anti-tacking agents such as talc, silicon dioxide, magnesium stearate, etc., pore forming agents such as polyethylene glycols, and plasticizers such as polyethylene glycols and triethyl citrate.  See paragraph [0886]. Active ingredients include memantine.   
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to apply a release rate modulating polymer film to the gastric residence system of Bellinger et al. to control the erosion rate of the device.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a polyester material, including polycaprolactone, as the release rate modulating polymer film since Nangia et al. teach effective coatings for gastric residence systems include polyesters and Bellinger et al. teach polycaprolactone can be effectively combined with the gastric residence.  One would have been motivated, with a reasonable expectation of success, to ensure the active agent is not released prior to entering the gastrointestinal system.    In addition, it would have been well within the purview of the skilled artisan to modify the gastric residence system to achieve the desired drug release profile since Bellinger et al. specifically teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component. It would have been well within the purview of the skilled artisan to modify the amount of memantine to achieve the optimal desired effect.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to add additional agents such as silica, anti-tacking agents, excipients, porogens, antioxidants, and plasticizers since these are commonly known ingredients combined in gastric residence systems as taught by Nangia et al.  

10.	Claim 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (WO2015/191920) in view of Nangia et al. (U.S. Patent Application Publication No. 2010/0316712) as applied to claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, 124-132, and 134 above and further in view of Abraham (Medical Design & Outsourcing, 2015).
	Neither Bellinger et al. or Nangia et al. teach silicone rubber.
	Abraham teaches that QP1 liquid silicone rubbers offer medical device manufacturers enhanced processibility and faster cure profiles to support high volume liquid injection molding of small intricate components. See page 1. The instant specification states that QP-1 series comprises siloxane copolymers and reinforcing silica.
	Since Bellinger et al. teach the combination of PCL elastomer and polydimethylsiloxane (See Example 7), it would have been obvious to one of ordinary skill in the art as of the effective filing date to substitute one polysiloxane for another to yield predictable results.  

Response to Arguments
	Applicants’ arguments filed 22 April 2022 have been fully considered but they are not persuasive. 
11.	Applicants argued, “Eudragit polymers do not meet the requirement of 40% higher release as instantly claimed. Nangia teach the functional equivalency of Eudragit and polycaprolactone coatings, however this is regarding moldability and mechanical strength, not release rate. There is no reason to use the materials in Nangia in the instant invention.  Abraham does not cure the deficiency of Bellinger, Sonobe and Nangia.”
	In response to applicants’ arguments, the prior art of Sonobe has been withdrawn.  Nangia et al. teach drug dosage forms with increased gastric residence time with a bioadhesive polymeric coating applied to the drug eluting device.  See paragraph [0709].  Bioadhesive polymer layers include thermoplastic polymer polyesters such as polycaprolactone, Eudragits, and cellulose compounds.  The prior art of Bellinger teach that polycaprolactone is a known effective agent used within the gastric residence system. Thus it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add a polycaprolactone coating material to control the release of the active ingredient. One would have been motivated with a reasonable expectation of success, because Nangia teach this is an effective coating on devices comprising memantine and Bellinger teach that polycaprolactones are compatible with the system without causing adverse side effects.  The prior art of Abraham was provided to make obvious use of silicone rubber and is not required to cure the deficiencies since the prior art of Bellinger and Nangia make obvious the claimed invention. 
	Thus this rejection is maintained.

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615